        Case 1:03-cr-00724-LAP Document 140 Filed 02/23/21 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                 03 Cr. 724 (LAP)
                      Plaintiff,

-against-

NELSON MORENO,
                                                       ORDER
                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is Defendant Nelson Moreno’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c) based on

COVID-19.    (See Emergency Motion for Reduction in Sentence

(“Mot.”), dated May 3, 2020 [dkt. no. 129].)          For the reasons

set out below, the motion is denied.

  I.     Background

       Mr. Moreno, now 51-years old, was convicted of conspiracy

to commit murder for hire, in violation of 18 U.S.C. § 371, and

of conspiracy to distribute cocaine base, in violation of 21

U.S.C. §846.     (See Letter from Brandon D. Harper (“Gov’t.

Opp.”), dated July 17, 2020 [dkt. no. 132].)          At Defendant’s

December 22, 2006 sentencing hearing, Judge Lynch determined

that, although Mr. Moreno’s Total Offense Level of 40, combined

with his Criminal History Category of II, yielded a Sentencing

Guidelines range of 324 to 405 months’ imprisonment, the

statutory maximum sentence was 300 months’ imprisonment.             (See

                                      1
       Case 1:03-cr-00724-LAP Document 140 Filed 02/23/21 Page 2 of 7



Ex. A to Gov’t Opp., Sentencing Transcript (“Tr.”), dated Dec.

22, 2006, at 5:5-8.)

      Judge Lynch observed that Defendant’s crimes were “terrible

ones” in that he and his co-defendant “agreed to perform, and

did perform, murders for hire.       [The Defendant] took money in

exchange for taking human lives.”        (Tr. at 7:1-2.)     Although

Judge Lynch noted that the Defendant was “only the driver,” he

also noted that the “record reflects very decisively that [the

Defendant was] a part of these plots.”        (Id. at 7:4-6.)     The

Court also noted that the evidence against the Defendant was

strong and included “tape recordings in which [he] and [the co-

defendant] agreed to commit a contract killing.”           (Id. at 7:8-

9.)   The Court’s evaluation was that crimes like those the

Defendant had committed “would easily justify a sentence of life

imprisonment.”    (Id. at 7:15-16.)      Defendant’s scheduled release

date is December 12, 2024.      (Gov’t. Opp. at 1.)

      On May 12, 2020, Defendant requested compassionate release

from the Warden at FCI Danbury, and his request was denied on

May 15, 2020.    The basis for Defendant’s requested relief is

that he is “morbidly obese,” has “high blood pressure which is

currently not under control though he has repeatedly advised the

medical department that current medications are not working

well,” suffers from diabetes, suffers from sleep apnea, has high

cholesterol, suffers from a body rash, and has other health

                                     2
        Case 1:03-cr-00724-LAP Document 140 Filed 02/23/21 Page 3 of 7



concerns.     (Mot. at 6-7.)    Mr. Moreno also asserted that he had

“shortness of breath, cough, weakness and fatigue” recently and

that the conditions at FCI Danbury place him at a higher risk of

serious COVID-19 infection.       (Id. at 8.)     Mr. Moreno also argues

that he poses no immediate danger to the community and that the

18 U.S.C. § 3553(a) factors weigh “strongly” in favor of

release.     (Id. at 14-17.)

    After the Government opposed (see Gov’t. Opp.), Defendant

filed a reply (Response to Government Opposition to Defendant’s

Motion for Compassionate Release, dated July 28, 2020 [dkt. no.

136]), and thereafter supplemented his motion on November 13

(Motion to Supplement Moreno’s Motion for Reduction in Sentence

to Compassionate Release (“Supp. Mot.”), dated Nov. 6, 2020

[dkt. no. 137]), calling the Court’s attention to the Court of

Appeals’ decision in United States v. Brooker (Zullo), 976 F.3d

228 (2d Cir. 2020), and informing the Court that he had

contracted COVID-19 and suffers from a rash over his body.

Again, the Government filed opposition papers.           (Letter from

Brandon D. Harper (“Gov’t Supp. Opp.”), dated Dec. 2, 2020 [dkt.

no. 139].)

  II.    Applicable Law

    A court normally may not modify a term of imprisonment once

it has been imposed, but “compassionate release” is among the

limited exceptions.      United States v. Demaria, No. 17 CR. 569

                                      3
      Case 1:03-cr-00724-LAP Document 140 Filed 02/23/21 Page 4 of 7



(ER), 2020 WL 1888910, at *2–3 (S.D.N.Y. Apr. 16, 2020).

Compassionate release allows a court to reduce a term of

imprisonment where, among other things, “after considering the

factors set forth in section 3553(a),” “extraordinary and

compelling reasons warrant such a reduction.”         18 U.S.C.

§ 3582(c)(1)(A).

    Compassionate release considerations are guided by the

policy statement within U.S. Sentencing Guidelines § 1B1.13.

See 18 U.S.C. § 3582(c)(1)(A).      Under Note 1 to U.S.S.G.

§ 1B1.13, extraordinary and compelling reasons exist based on

the medical condition of the defendant where the defendant is

“(i) suffering from a terminal illness,” or “(I) suffering from

a serious physical or medical condition, (II) suffering from a

serious functional or cognitive impairment, or (II) experiencing

deteriorating physical or mental health because of the aging

process, that substantially diminishes the ability of the

defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected

to recover.”   Application Note 1, U.S.S.G. § 1B1.13.

    Moreover, U.S.S.G. § 1B1.13 provides that, to grant

compassionate release, the Court must determine that “the

defendant is not a danger to the safety of any other person or

to the community, as provided in 18 U.S.C. § 3142(g).”            U.S.S.G.

§ 1B1.13.

                                    4
      Case 1:03-cr-00724-LAP Document 140 Filed 02/23/21 Page 5 of 7



    It is a defendant’s burden to prove that “extraordinary and

compelling reasons” exist; that he is not a danger to the

community; and that the Section 3553(a) factors and all other

relevant considerations warrant the Court exercising its

discretion to grant early release.        See United States v. Butler,

970 F.2d 1017, 1026 (2d Cir. 1992); see also United States v.

Israel, 05 CR 1039 (CM), 2020 WL 5641187, at *3 (S.D.N.Y. Sept.

22, 2020).

  III. Discussion

    Although Defendant filed his motion prior to his request to

the Warden for release, the Court will consider the Warden’s

denial of Defendant’s subsequent request as sufficient to

exhaust Defendant’s administrative remedies.

    The Court acknowledges that the Defendant’s BMI above 30

and his apparent diagnosis of Type II Diabetes constitute

“extraordinary and compelling circumstances warranting release”

pursuant to 18 U.S.C. § 3582(c).        However, the Court must still

consider the § 3553(a) factors.         Here, those factors counsel

against release.

    First, Defendant’s crimes were unspeakably serious, in

Judge Lynch’s words, “terrible ones.”        (Tr. at 7:1.)    He and his

co-defendant took money in exchange for taking human life.             As

Judge Lynch acknowledged, crimes like these “would easily

justify a sentence of life imprisonment.” (Id. at 7:15-16.)            To

                                    5
        Case 1:03-cr-00724-LAP Document 140 Filed 02/23/21 Page 6 of 7



release this Defendant some four years early would undermine the

sentencing mandates that the sentence be sufficient to reflect

the seriousness of the crime, promote respect for the law, and

provide just punishment.

    A reduction in Mr. Moreno’s sentence would contradict

Section 3553(a)’s requirements that his sentence be sufficient

to protect the public from further crimes and adequately deter

criminal conduct.      At sentencing, Judge Lynch noted that Mr.

Moreno’s childhood and criminal record warranted greater

leniency than his co-defendant but also explained that “I do

understand that the public needs to be protected from anyone who

can commit such acts.”      (Tr. at 7:11-12.)      Given the severity of

the crime and the Defendant’s background, Judge Lynch concluded

that, “[t]hese various factors do help justify a sentence of

life imprisonment but the plea agreement has already accounted

for them.    They do not warrant a sentence below the 25 years

permitted by the plea agreement.” (Id. at 8:7-10.)

    The Court agrees with Judge Lynch that the severity of

Defendant’s crimes and his background require that this 51-year-

old Defendant serve his full sentence in order to protect the

public as much as possible.

  IV.    Conclusion

    For the reasons set out above, Defendant’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c), (dkt. no.

                                      6
         Case 1:03-cr-00724-LAP Document 140 Filed 02/23/21 Page 7 of 7



129), as supplemented, (dkt. no. 137), is denied.            The Clerk of

the Court shall mail a copy of this order to the Defendant.

    SO ORDERED.

Dated:       New York, New York
             February 23, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       7
